Citation Nr: 0733943	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  04-36 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for traumatic arthritis left ankle.  

2.  Entitlement to an initial compensable evaluation for 
degenerative disc disease (DDD) of the cervical spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1984 to 
January 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Winston-Salem, North Carolina, Department 
of Veterans Affairs (VA) Regional Office (RO).

The veteran originally filed a notice of disagreement with 
the issues on the cover page, and with the evaluations 
assigned for left knee patellofemoral syndrome and DDD of the 
thoracic spine.  In a July 2004 signed statement, after the 
RO increased the rating for the left knee disability, the 
veteran notified VA that the action satisfied his appeal as 
to the issues regarding the evaluation of left knee 
disability and DDD of the thoracic spine.   


FINDINGS OF FACT

1.  Traumatic arthritis left ankle has been manifested by 
dorsiflexion to 15 degrees with pain, plantar flexion to 30 
degrees, and left ankle swelling on the lateral side with 
callus formation.  

2.  Degenerative disc disease of the cervical spine has been 
manifested by occasional pain not resulting in any functional 
loss.  Incapacitating episodes having a total duration of at 
least 1 week during the last year and significant 
neurological deficits have not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
10 percent for traumatic arthritis left ankle have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
(DCs), 5003, 5271 (2007).


2.  The criteria for an initial compensable evaluation for 
DDD of the cervical spine have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 
4.40, 4.45, 4.71a, DCs 5290, 5293 (2003), 5235 through 5243 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  In the context of a 
section 5103(a) notice error, such error is "presumed 
prejudicial, requiring reversal unless the VA can show that 
the error did not affect the essential fairness of the 
adjudication."  Sanders v. Nicholson, 487 F.3d 881, 889 
(2007).  

In a June 2003 letter, which was issued before initial 
consideration of the claim on appeal, VA told the veteran 
that it would make reasonable efforts to help him get the 
evidence necessary to substantiate his claims, but that he 
must provide enough information so that VA could request any 
relevant records.  VA told him that it was responsible for 
obtaining any evidence held by a federal government agency.  
The veteran was informed that if he had any evidence in his 
possession pertaining to the claim, he should submit it to 
VA.  The letter indicates that a document showing what the 
evidence must show was attached to the letter.  That 
attachment is not in the claims folder; so the Board is 
unsure what additional notice may have been given to the 
veteran with that letter.  

This appeal stems from the original grant of service 
connection, in October 2003, and the June 2003 notification 
letter did not include any information pertaining to the 
evidence necessary to substantiate a claim for a higher 
rating.  However, the October 2003 rating decision itself 
contained an explanation of the medical evidence relied upon 
for the assignment of the noncompensable ratings (a later 
action increased the rating for the veteran's left ankle 
disability), and the application of the medical findings to 
the relevant legal authority.  Additionally, the veteran has 
shown actual knowledge of what is needed in a claim for an 
increased rating.  For example, in his substantive appeal 
received in October 2004, he states that he feels that his 
disabilities have not been properly rated, and explains the 
symptoms he currently has.  He is also represented by a 
veterans' service organization that assisted him in preparing 
his appeal and that the Board presumes knowledgeable in the 
law and procedure relevant to the veteran's claims.  The 
veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  

Thus, despite the absence of a formal VCAA letter discussing 
all elements of the claim, the notifications contained in the 
notification letter and rating decision have been sufficient 
to notify the veteran of the evidence necessary to 
substantiate his claims, of his and VA's respective 
obligations to obtain specified different types of evidence, 
and that he should provide copies of any relevant evidence in 
his possession.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The Board also notes that the veteran was sent a 
VCAA notification letter in February 2005 that informed him 
of the essential elements of the VCAA, including the evidence 
needed to substantiate a claim for an increased rating.    

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The June 2003 notification letter did not 
properly notify the veteran of all of these elements; 
however, the Board finds no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The 
veteran was awarded service connection for degenerative disc 
disease of the cervical spine and traumatic arthritis left 
ankle; therefore, the first three elements are not in 
dispute.  The veteran is appealing the degree of disability, 
demonstrating that he has actual knowledge of this element.  
As there will be no further increase as a result of this 
decision, further information about effective dates is not 
needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records and 
service medical records.  The veteran has not indicated the 
existence of any additional records that would aid in 
substantiating the claims.  VA examinations were provided in 
connection with these claims.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Increased Ratings

The veteran asserts that degenerative disc disease of the 
cervical spine and traumatic arthritis left ankle are more 
disabling than currently evaluated.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, in cases such as this, 
involving the assignment of initial ratings following initial 
awards of service connection for DDD of the cervical spine 
and traumatic arthritis left ankle, VA must address all 
evidence that was of record from the date of the filing of 
the claim on which service connection was granted (or from 
other applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  Accordingly, separate ratings may 
be assigned (at the time of the initial rating) for separate 
periods of time based on the facts found.  Id.  This practice 
is known as "staged" ratings.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A. Traumatic Arthritis Left Ankle

Moderate limitation of motion of the ankle warrants a 
10 percent evaluation; a 20 percent evaluation requires 
marked limitation of motion.  38 C.F.R. § 4.71a, DC 5271.  
The words "moderate" and "marked" as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6 (2007).  

Normal ankle dorsiflexion is to 20 degrees, with plantar 
flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The veteran does not have malunion or nonunion of the tibia 
and fibula, ankylosis of the ankle, ankylosis of 
subastragalar or tarsal joint, or malunion of the os calcis 
or astragalus.  Therefore, Diagnostic Codes 5262, 5270, and 
5272-5273 are not applicable.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5262, 5270, 5271, 5273 (2007).

Under DC 5003, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate Diagnostic Codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003.  

At the veteran's April 2004 VA examination, he reported that 
his left ankle swells up and gets a painful area below the 
bone.  Upon examination, it was noted that the left ankle had 
swelling on the lateral side with callus formation.  There 
was no deformity.  The reported range of motion of the left 
ankle was 15 degrees of dorsiflexion with pain, and 30 
degrees of plantar flexion.  The examiner stated that on the 
left, range of motion was additionally limited by pain and 
pain has the major functional impact.  Range of motion on the 
left was not additionally limited by fatigue, weakness, lack 
of endurance, and incoordination.  X-rays showed degenerative 
arthritic changes in the left ankle.  

Upon review of all the evidence in conjunction with the 
applicable laws and regulations, the Board finds that the 
veteran's left ankle symptoms more closely approximate 
"moderate" limitation of motion, as opposed to "marked" 
limitation of motion.  See 38 C.F.R. § 4.7, 4.71a, DC 5271.  
Accordingly, the Board finds that an initial evaluation in 
excess of 10 percent for traumatic arthritis left ankle is 
not warranted.  See Id.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected traumatic arthritis left ankle are 
contemplated in the 10 percent rating currently assigned.  
There is no indication that pain, due to disability of the 
left ankle, causes functional loss greater than that 
contemplated by the 10 percent evaluation assigned by the RO.  
See 38 C.F.R. § 4.40; DeLuca, supra.

B. DDD of the Cervical Spine

The criteria for evaluating diseases or injuries of the spine 
were amended in September 2003.  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process is concluded, VA must apply the 
regulatory version that is more favorable to the veteran.  
Therefore, the Board must evaluate the veteran's claim under 
both the former criteria in the VA schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  The Board will 
lay out the former criteria and the amended criteria for the 
benefit of comparing the criteria.

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002).  These changes were 
incorporated into subsequent changes to the rating criteria 
applicable to the diseases and injuries of the spine under 
38 C.F.R. § 4.71a, which are effective September 26, 2003.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The former rating 
criteria for intervertebral disc disease, in effect before 
September 23, 2002, are not applicable to this case.  

Under the provisions of DC 5290, in effect before September 
26, 2003, a 10 percent evaluation is assigned for slight 
limitation of motion of the cervical spine.  A 20 percent 
evaluation is assigned for moderate limitation of motion of 
the cervical spine.  The highest rating allowable pursuant to 
this diagnostic code, 30 percent, will be awarded upon 
evidence of severe limitation of motion of the cervical 
spine.  38 C.F.R. § 4.71a, DC 5290 (2003).

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6 (2007).  

Under the revised provisions of DC 5293, in effect from 
September 23, 2002 to September 25, 2003, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher rating.  
38 C.F.R. § 4.71a, DC 5293 (2003).  

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate intervertebral disc 
syndrome, which had become effective in the previous year.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for 
evaluating intervertebral disc disease were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for intervertebral disc disease was changed 
from 5293 to 5243.  38 C.F.R. § 4.71a, DC 5243.  

Specifically, the September 2002 intervertebral disc syndrome 
changes which were incorporated into the September 2003 
amendments stipulate that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  According to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, in relevant parts: 

A 10% rating requires evidence of incapacitating 
episodes having a total duration of at least 1 week 
but less than 2 weeks during the past 12 months.  

Note 1:  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  

Note 2:  If intervertebral disc syndrome is present 
in more than one spinal segment, provided that the 
effects in each spinal segment are clearly 
distinct, each segment will be evaluated on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of 
the Spine, whichever method results in a higher 
evaluation for that segment.  

38 C.F.R. § 4.71a, DC 5243 (in effect from 
September 26, 2003).  

Also according to the new law, DC 5235 (vertebral fracture or 
dislocation), DC 5236 (sacroiliac injury and weakness), 
DC 5237 (lumbosacral or cervical strain), DC 5238 (spinal 
stenosis), DC 5239 (spondylolisthesis or segmental 
instability), DC 5240 (ankylosing spondylitis), DC 5241 
(spinal fusion), DC 5242 (degenerative arthritis of the 
spine) (see also, DC 5003), DC 5243 (intervertebral disc 
syndrome) are evaluated under the following general rating 
formula for diseases and injuries of the spine (unless 
intervertebral disc syndrome is rated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), in relevant parts:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 10% evaluation will be assigned for forward 
flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent of 
more of height.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion is zero 
to 45 degrees, and left and right lateral rotation 
is zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, DCs 5235-5243 (in effect from 
September 26, 2003).  

Under DC 5003, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate Diagnostic Codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003 (2007).  For the purpose of rating 
disability from arthritis, the cervical vertebrae, dorsal 
vertebrae, and lumbar vertebrae are considered groups of 
minor joints, ratable on a parity with major joints.  
38 C.F.R. § 4.45(f).  The lumbosacral articulation and both 
sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  
Id.  

At the veteran's September 2003 VA examination, it was 
reported that the range of motion of the cervical spine 
revealed flexion to 65 degrees, extension to 50 degrees, 
right and left lateral flexion to 40 degrees, and right and 
left rotation to 80 degrees.  The examiner noted that there 
was no ankylosis of the spine, and that range of motion of 
the spine was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination.  The 
neurological examination showed normal findings.  The 
diagnosis was DDD of the cervical spine.  At the examination, 
the veteran reported that a physician recommended bed rest 
for his back condition one time a year for 2 days.  The 
examiner did not specify if this report of bedrest was for 
the veteran's thoracic spine disability, cervical spine 
disability, or both.  

At the veteran's April 2004 VA examination, he stated that 
his cervical spine disability had existed since 2002, and 
that he suffered pain located at the neck.  The pain 
reportedly occurs 2 times a week and lasts for 1 hour.  The 
pain is relieved by medication, and at the time of the pain, 
the veteran can function with medication.  On examination, 
the examiner reported a normal range of motion of the 
cervical spine, and that there was no evidence of radiating 
pain on movement, tenderness, or muscle spasm.  The examiner 
noted that the range of motion of the spine was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination.  The peripheral nerve 
examination was reported as within normal limits.  

The Board notes that in the April 2004 VA examination report 
general history section for the DDD of the cervical spine, it 
states that "[f]rom the above condition the functional 
impairment is pain."  Additionally, in the "Diagnosis" 
section of the examination report, in response to a question 
asking about any affect on joint function of the cervical 
spine, thoracic spine, left knee and left ankle by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use or during flare-ups, the examiner simply states "the 
answer is joint function of the above joint was limited 
secondary to pain."  The Board has assigned these two 
statements little to no deference as they are in direct 
conflict with the examiner's specific examination findings.  
Additionally, the Board notes that the examiner specifically 
reported upon physical examination that there was no 
additional evidence of radiating pain on movement, 
tenderness, or muscle spasm on examination of the cervical 
spine.  See 38 C.F.R. § 4.40.    

The competent medical evidence of record does not show 
incapacitating episodes having a total duration of at least 
1 week during the last year.  In fact, the veteran reported 
only 2 days of bedrest recommended by his physician.  As 
such, a compensable evaluation is not warranted based on 
incapacitating episodes.  See 38 C.F.R. § 4.71a, DCs 5293 
(2003), 5243 (2007).  As no significant neurological deficit 
is shown related to the veteran's cervical spine disability, 
an evaluation for neurological manifestations is not 
warranted.    

Regarding limitation of motion, both VA examiners have 
reported relatively normal findings.  Forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; and vertebral 
body fracture with loss of 50 percent of more of height have 
not been shown.  Given that the examiners have reported 
essentially a normal range of motion for the cervical spine, 
the Board does not associate the reported findings with 
"slight" limitation of motion of the cervical spine.  Given 
the above, a compensable rating is not warranted based on 
limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5290 
(2003), 5235 through 5243 (2007).  

The Board has considered the applicability of DeLuca, supra, 
including whether there is a basis for assigning a 
compensable rating due to additional limitation of motion 
resulting from pain or functional loss.  See 38 C.F.R. 
§§ 4.40 and 4.45.  As both VA examiners have reported no 
additional limitation of motion by pain, fatigue, weakness, 
lack of endurance or incoordination, the Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected DDD of the cervical spine are contemplated 
in the noncompensable rating currently assigned.  There is no 
indication that pain, due to DDD of the cervical spine, 
causes functional loss greater than that contemplated by the 
noncompensable evaluation assigned by the RO.  See 38 C.F.R. 
§ 4.40; DeLuca, supra.

C. Conclusion

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants 
increased evaluations the Board finds that the preponderance 
of the evidence does not support his contentions, for all the 
reasons stated above.  The Board is responsible for weighing 
all of the evidence and finds that the preponderance of it is 
against an initial evaluation in excess of 10 percent for 
traumatic arthritis left ankle, and against an initial 
compensable evaluation for DDD of the cervical spine, and 
there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 
55.  In view of the denial of entitlement to increased 
evaluations, the Board finds no basis upon which to predicate 
assignment of "staged" ratings pursuant to Fenderson, 
supra.

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1, states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 10 percent evaluation for traumatic 
arthritis left ankle, and that warrant the noncompensable 
evaluation for DDD of the cervical spine, are clearly 
contemplated in the Schedule and that the veteran's service-
connected disabilities are not so exceptional nor unusual 
such as to preclude the use of the regular rating criteria. 


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for traumatic arthritis left ankle is denied.

Entitlement to an initial compensable evaluation for 
degenerative disc disease of the cervical spine is denied.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


